DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on December 21, 2021.
 	
 	Claims 1-20 are pending.
	

Response to Arguments
Applicant’s arguments with respect to Claims 1, 5 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Patent No. 8,548,503) in view of Mirho (U.S. PGPub. No. 2006/0046743) and in further view of Churchill (U.S. PGPub. No. 2009/0254840).

 	As to Claims 1, 12 and 13, Oh discloses a method of controlling a chatroom access, the method comprising: 
 	identifying a first location of an electronic device at a first point in time (Step 402, Figure 4; Paragraph bridging Columns 7 and 8); 
 	displaying a chatroom that uses a user location as a chatroom joining condition, and that allows a user of the electronic device to join the chatroom based on the first location of the electronic device (Step 404, Figure 4; Column 8, Lines 29-46); and 
 	in response to a join request being input at a second point in time from the user to join the displayed chatroom, determining whether to allow the user to join the chatroom based on a second location of the electronic device at the second point in time at which the join request is input (Second Chat Session Initiator 214 establishes a request to join a chatroom at a second point in time. Steps 502-510, Figure 5; Column 9, Lines 25-67, Column 10 Lines 1-46 and Paragraph bridging Columns 5 and 6).
 	However, Oh does not expressly disclose wherein the displaying the chatroom comprises displaying, on a map, the first location of the electronic device and an icon of the chatroom that allows the user to join, at an accessible location designated for the chatroom.
 	Mirho, in the same field of endeavor, teaches wherein the displaying the chatroom comprises displaying, on a map, the first location of the electronic device (A map with areas of interest and locations of user devices are displayed for a user to join a group communication about said area of interest. Paragraphs 0036 and 0039-0040).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of controlling chatroom access as taught by Oh, with displaying the electronic devices on a map as taught by Mirho.  The motivation would have been to increase usability of the system by automatically displaying locations on the map for a user to find other users and areas of interest.
 	Oh-Mirho further fails to teach wherein displaying the chatroom comprises displaying, on a map, an icon of the chatroom that allows the user to join, at an accessible location designated for the chatroom.
 	Churchill, in the same field of endeavor, teaches wherein displaying the chatroom comprises displaying, on a map, an icon of the chatroom that allows the user to join, at an accessible location designated for the chatroom (Chatrooms associated with accessible location areas of interest icons A-G are displayed on the map for users to join and chat. Figure 3A, Paragraphs 0042-0045).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of chatroom access on a map as taught by Oh-Mirho, with displaying an icon of the chatroom that allows the user to join at an accessible location designated for the chatroom on a map as taught by Churchill.  The motivation would have been to allow users to discuss areas of interest on a map before traveling to the location.

 	As to Claims 2 and 14, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Oh further teaches setting the chatroom joining condition based on a user input for selecting a point of interest or a region or interest (Column 2, Lines 48-67).

	As to Claims 3 and 15, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Oh further teaches wherein the chatroom is an open chatroom accessible through a link (Mobile User Interface 224 includes a selection, or “link”, to chat sessions. Column 6, Lines 15-18).

	As to Claims 4 and 16, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Oh further teaches wherein the displaying the chatroom comprises determining the chatroom that allows the user to join by comparing an accessible location designated for the chatroom, with the first location of the electronic device (Step 404, Figure 4; Column 8, Lines 29-46).

	As to Claim 5, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Churchill further teaches wherein the chatroom is one of a plurality of chatrooms (Chatrooms associated with locations A-G. Figure 3A, Paragraphs 0042-0045), wherein the displaying the chatrooms comprises displaying the plurality of chatrooms that allows the user to join, in an order of distance from the first location of the electronic device to accessible locations designated for the plurality of chatrooms (Chatrooms are displayed in order of relative distance from the Users selected location. Figure 3A, Paragraphs 0042-0045).  The motivation to combine is of the same rationale as previously discussed in Claim 1.

 	As to Claims 6 and 17, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Churchill further teaches wherein the chatroom is one of a plurality of chatrooms (Chatrooms associated with locations A-G. Figure 3A, Paragraphs 0042-0045), wherein the displaying the chatroom comprises displaying, on the map the first location of the electronic device (Mirho teaches A map with areas of interest and locations of user devices are displayed for a user to join a group communication about said area of interest. Paragraphs 0036 and 0039-0040).  The motivation to combine is the same as previously discussed Claim 1.
 	Churchill further teaches icons of the plurality of chatroom that allow the user to join based on the first location of the electronic device (Chatrooms associated with accessible location areas of interest icons A-G are displayed on the map for users to join and chat. Figure 3A, Paragraphs 0042-0045). The motivation to combine is the same as previously discussed Claim 1.

	As to Claims 7 and 18, Oh-Mirho-Churchill teach the method as previously discussed in Claim 6. Mirho further teaches wherein the chatroom joining condition is satisfied when the electronic device is located within a predetermined distance from an accessible location that is designated for the chatroom, and wherein the displaying the chatroom comprises: displaying the icon of the chatroom as a first icon type when the electronic device is located within the predetermined distance from the accessible location designated for the chatroom; and displaying the chatroom as a second icon type that is different from the first icon type, on the map, when the electronic device is located outside the predetermined distance from the accessible location designated for the chatroom (Users approaching an area of interest are presented with notification information, including icons on a map, wherein said icons do not appear when a user is away our outside a predetermined distance from the area of interest. Paragraphs 0026-0027 and 0040).  The motivation to combine is the same as previously discussed Claim 1.

	As to Claims 9 and 19, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Oh further teaches determining to allow the user to join the chatroom, in response to determining that the second location of the electronic device at the second point in time at which the join request is input is within a predetermined distance from an accessible location that is designated for the chatroom as the chatroom joining condition (Second Chat Session Initiator 214 establishes a request to join a chatroom at a second point in time. Steps 502-510, Figure 5; Column 9, Lines 25-67, Column 10 Lines 1-46 and Paragraph bridging Columns 5 and 6); and determining to disallow the user to join the chatroom, in response to determining that the second location is outside the predetermined distance from the accessible location that is designated for the chatroom (Permissions for giving access to or denying particular user devices to access location-based chat sessions are defined. Column 10, Lines 34-46).
 
	As to Claims 10 and 20, Oh-Mirho-Churchill teach the method as previously discussed in claim 1.  Oh further teaches in response to determining that the first location of the electronic device changes to the second location different from the first location, determining whether to remove the user from the chatroom based on the second location of the electronic device and a location-based user removal condition that is preset for the chatroom (Only users who meet predefined permissions criteria, such as being in a list of devices able to access a chatroom when the device is near a particular location, are allowed to access the chatroom, therefore when such criteria is not met, such as a user leaving a location, access is denied. Paragraph 9, Lines 32-56).

	As to Claim 11, Oh-Mirho-Churchill teach the method as previously discussed in claim 11.  Oh further teaches allowing the user to join the chatroom based on the second location of the electronic device at the second point in time at which the join request is input; tracking a current location of the electronic device after the user joins the chatroom; and determining to remove the user from the chatroom in response to a result of the tracking satisfying the location-based user removal condition (Only users who meet predefined permissions criteria, such as being in a list of devices able to access a chatroom when the device is near a particular location, are allowed to access the chatroom, therefore when such criteria is not met, such as a user leaving a location, access is denied. Paragraph 9, Lines 32-56).

Allowable Subject Matter
 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.M./Examiner, Art Unit 2452                                                                                                                                                                                                        
/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452